COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Artis Charles Harrell v. Branch Brinson, R. Burt Brinson, Bonner
                         Brinson, S.P. Dairy Ashford, LLC d/b/a Salon Park, and Brinson
                         Management Corp.

Appellate case number:   01-18-00031-CV

Trial court case number: 2017-28390

Trial court:             189th District Court of Harris County

       Appellant Artis Charles Harrell’s motion for panel rehearing is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Sarah Beth Landau
                    Acting for the Court


Date: May 16, 2019